In the Missouri Court of Appeals
                             Eastern District
                                        DIVISION ONE

 JACQUELINE HARRIS,                                 )   No. ED109162
                                                    )
        Respondent,                                 )   Appeal from the Circuit Court of
                                                    )   St. Louis County
 vs.                                                )
                                                    )   Honorable Stanley J. Wallach
 VOLT MANAGEMENT CORPORATION,                       )
 ET AL.,                                            )
                                                    )
        Appellant.                                  )   Filed: May 18, 2021

                                         I. Introduction

       Volt Management Corp., d/b/a Volt Workforce Solutions (“Volt”), and Volt Information

Sciences, Inc. (collectively, “Appellants”) appeal from the order of the Circuit Court of St. Louis

County denying its motion to compel arbitration. Appellants raise two points on appeal. In their

first point on appeal, Appellants argue that the circuit court erred in denying their motion to

compel arbitration because the arbitration agreement contains a valid delegation provision

mandating that the arbitrator has the exclusive authority to decide threshold issues of

arbitrability. In their second point on appeal, Appellants alternatively argue that, even if the

delegation provision does not apply, the circuit court still erred in denying their motion because a

valid arbitration agreement exists between the parties.

       We affirm.
                               II. Factual and Procedural Background

        Volt provides staffing, outsourcing, and information technology infrastructure services to

businesses worldwide. On or about April 18, 2017, Volt hired Jacqueline Harris (“Respondent”)

as an at-will employee. Volt provided Respondent with the Volt Workforce Solutions Employee

Guide (“Employee Guide”) sometime after hiring her. The Employee Guide provides employees

with “general information about Volt’s rules, policies, plans, procedures and practices

concerning the terms and conditions” of their employment with Volt. The Employee Guide was

prepared by Volt and specified that Volt reserved the unilateral right to change or rescind the

current policies, practices, procedures, and benefits “at any time with reasonable notice where

practicable at Volt’s discretion.”1

        Page 24 of the Employee Guide, entitled “Travel expense policy | Arbitration,” contains

information on Volt’s travel expense policy, as well as the arbitration agreement at the center of

this case. The Arbitration section, in its entirety, provides as follows:

        Volt believes that alternative dispute resolution is the most efficient and mutually
        satisfactory means of resolving disputes between Volt and its employees.

        Any dispute, controversy or claim which arises out of, involves, affects or relates
        in any way to your employment with Volt or a claimed breach of the employment
        relationship or the conditions of employment or the termination of employment,
        or in any way arising out of, involving, affecting or related to any assignment or
        termination of any assignment with any customer of Volt, and/or disputes,
        controversies or claims arising out of or related to the actions of Volt, Volt’s
        employees or Volt’s customer, or customer’s employees under Federal, State
        and/or local laws shall be resolved by final and binding arbitration, pursuant to the
        Federal Arbitration Act, in accordance with the applicable rules of the American
        Arbitration Association (www.adr.org) in the state where you are employed by
        Volt. The arbitrator may be entitled to award reasonable attorneys’ fees and costs
        to the prevailing party, in accordance with the law. The award shall be in writing,
        signed by the arbitrator, and shall provide the reasons for the award. Judgment
        upon the arbitrator’s award may be filed in and enforced by any court having

1
  Volt uses slightly different language throughout the Employee Guide when reserving its right to make unilateral
changes to its policies and more. However, these differences are immaterial. We will occasionally refer to this
language as “reservation of rights language” throughout this opinion.


                                                       2
       jurisdiction. This does not prevent you from filing a charge or claim with any
       governmental administrative agency as permitted by applicable law.

       Your continued employment with Volt is your agreement to the above provision
       requiring arbitration of any and all employment/assignment disputes.

The following page of the Employee Guide, entitled “Acknowledgement,” contains a brief, one-

page form for the employee to acknowledge receipt of the Employee Guide.                     The

Acknowledgement has lines for the employee to sign and print his or her name and date, as well

as a line for a Volt representative to print his or her name. The form reads as follows:

       I have received and reviewed my copy of the Volt Employee Guide and
       understand that:

           • This guide is intended to provide me with information about Volt’s
           general policies.

           • I am employed at-will, which means that Volt and I each have the right to
           terminate the employment relationship at any time, with or without cause.

           • I must follow the policies described in this Guide, including Volt’s
           policies prohibiting workplace discrimination and harassment.

           • A violation of any of the rules or policies of Volt or its clients may result
           in disciplinary action, up to the immediate termination of my assignment or
           employment by Volt.

           • Volt has the right to change, interpret or cancel any of its rules, policies,
           benefits, procedures or practices at Volt’s discretion, upon reasonable notice
           where practicable.

           • Volt’s policies may change from time to time; therefore, I agree to check
           with my Volt representative if I have a specific question about any Volt policy
           or practice.


       Except as otherwise stated, I agree to arbitrate any and all disputes related to my
       employment or assignment(s) with Volt, as discussed in this Guide.

In her affidavit filed in connection with Respondent’s motion in opposition to the motion to

compel arbitration, Respondent attested that she received and completed a standalone



                                                 3
Acknowledgement form on April 18, 2017, prior to receiving a full copy of the Employee Guide.

However, no Volt representative printed his or her name on the same page. The record indicates

that Respondent needed to return the signed Acknowledgement by April 20, 2017—before she

received the Employee Guide, according to the affidavit.

          On April 28, 2017, Volt assigned Respondent to work for bioMérieux, Inc., in

Hazelwood, Missouri, on a temporary contract. While Respondent worked at bioMérieux, her

coworkers began harassing her. The day after reporting the harassment to her supervisor,

Respondent began receiving hostile and threatening text messages directed at her and her son.

Respondent filed for orders of protection against two individuals she believes sent her the

threatening messages on February 3, 2018. At least one of these individuals worked with

Respondent. Once Respondent’s supervisor learned about the pending orders, she informed

Respondent that bioMérieux would terminate her employment if she did not cancel them.

Respondent attempted to save her job by requesting a dismissal of the orders on February 14,

2018, but the St. Louis County Sheriff served the petitions later that day, leading to Respondent’s

firing.

          Respondent filed suit against Appellants and bioMérieux on January 7, 2020, asserting

claims for wrongful termination and retaliation against Appellants and bioMérieux, and

alternative claims against Appellants and bioMérieux for violations of the Whistleblower

Protection Act and civil conspiracy.       She also brought an alternative claim for tortious

interference with a business expectancy against bioMérieux alone.           On the basis of the

Arbitration section of the Employee Guide, Appellants then moved to compel arbitration of

Respondent’s claims on March 24, 2020 (“Motion to Compel”), which Respondent opposed. On




                                                4
August 18, 2020, the circuit court denied the Motion to Compel, highlighting a lack of

consideration in the Employee Guide for the purported agreement to arbitrate.

       This appeal follows.

                                    III. Standard of Review

       The denial of a motion to compel arbitration, absent any factual disputes between the

parties, is reviewed de novo. Theroff v. Dollar Tree Stores, Inc., 591 S.W.3d 432, 436 (Mo. banc

2020). The validity of a delegation provision—a separate agreement to arbitrate threshold

questions of arbitrability—is a legal issue and similarly receives de novo review. Id. (citing State

ex rel. Newberry v. Jackson, 575 S.W.3d 471, 474 (Mo. banc 2019)).

       However, when the parties to a purported arbitration agreement dispute whether an

agreement exists in the first place, a question of fact arises, and “the circuit court shall conduct

an evidentiary hearing to determine whether an arbitration agreement exists.” Id. (citing

§ 435.355.1, RSMo (2016)). Appellate review of such a determination is “analogous to that in a

court-tried case.” Id. “[I]n an appeal from a circuit court’s order overruling a motion to compel

arbitration when there is a dispute as to whether the arbitration agreement exists, the circuit

court’s judgment will be affirmed unless there is no substantial evidence to support it, it is

against the weight of the evidence, or it erroneously declares or applies the law.” Id. (citing

Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976)).

       In this case, Respondent disputes whether an agreement to arbitrate exists in the first

place, arguing that the deferential standard of review under Murphy v. Carron, 546 S.W.2d 30

(Mo. banc 1976), should apply to the circuit court’s decision. However, Respondent’s most

relevant arguments pertain to the illusory nature of the purported promises to arbitrate, not the

existence of the agreement in the first place; therefore, our resolution of both of Appellants’




                                                 5
points on appeal requires an interpretation of the terms of the Employee Guide containing the

arbitration agreement, not review of any factual disputes.2 “[A]rbitration is a matter of contract,”

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67, 130 S. Ct. 2772, 2776, 177 L. Ed. 2d 403

(2010), and “contract interpretation is a question of law.” Theroff, 591 S.W.3d at 436 (citing

State ex rel. Pinkerton v. Fahnestock, 531 S.W.3d 36, 44 (Mo. banc 2017). “[A] de novo

standard of review is appropriate for appellate review of a denial of a motion to compel

arbitration when a court must analyze the terms of an arbitration agreement.” Id. Accordingly,

we review this case de novo because we must analyze the terms of the Employee Guide,

arbitration agreement, and delegation provision.

                                               IV. Discussion

        In their first point on appeal, Appellants argue that the circuit court erred in denying their

motion to compel arbitration because their purported arbitration agreement with Respondent

contains a valid delegation provision mandating that the arbitrator has the exclusive authority to

decide threshold issues of interpretation, applicability, enforceability, and formation of the

arbitration agreement. Appellants claim that they agreed upon a “clear and unmistakable”

delegation provision that, severed from the rest of the arbitration agreement and considered by

itself, is a bilateral contract supported by consideration.              In their second point on appeal,

Appellants argue alternatively that, even if the delegation clause is not enforceable, the circuit

court nevertheless erred in denying their Motion to Compel because offer, acceptance, and

consideration were present to create a valid arbitration agreement and because Respondent’s

claims fall within the substantive scope of that agreement.




2
  The circuit court noted that it “would deny [Appellants’] Motion based on any of the arguments” they raised, but
that “foremost in the Court’s consideration … is the lack of consideration.”


                                                        6
       The Supreme Court of Missouri has held that “an employee handbook which was

unilaterally prepared by an employer, and subject to change by the employer at any time, could

not establish enforceable contractual rights.” Johnson v. Vatterott Educ. Ctrs., Inc., 410 S.W.3d
735, 738 (Mo. App. W.D. 2013) (citing Johnson v. McDonnell Douglas Corp., 745 S.W.2d 661,

662 (Mo. banc 1988)); accord McIntosh v. Tenet Health Sys. Hosps., Inc./Lutheran Med. Ctr., 48
S.W.3d 85, 89 (Mo. App. E.D. 2001). However, parties can create a valid arbitration agreement

within an employee handbook by fulfilling the offer, acceptance, and consideration requirements

applicable to all contracts, and by unambiguously agreeing that “binding arbitration will

constitute the employee’s exclusive remedy for employment-related disputes.” Johnson, 410
S.W.3d at 738-39 (citing McIntosh, 48 S.W.3d at 87, 89, and Patterson v. Tenet Healthcare, Inc.,

113 F.3d 832, 835 (8th Cir. 1997)).

                 A. Respondent’s Specific Challenge to the Delegation Provision

       A valid delegation provision within an arbitration agreement “gives an arbitrator

authority to decide even the initial question whether the parties’ dispute is subject to arbitration.”

New Prime Inc. v. Oliveira, 139 S. Ct. 532, 538, 202 L. Ed. 2d 536 (2019). Agreements to

delegate issues of arbitrability to an arbitrator create “additional, antecedent agreement[s]”

subject to the regular arbitration laws. Rent-A-Ctr., 561 U.S. at 70. These provisions are subject

to the “severability principle,” meaning that the party opposing arbitration must challenge the

delegation clause separately from the arbitration agreement itself. New Prime, 139 S. Ct. at 538.

Thus, if a party wants to challenge a delegation provision, he or she must do so separately from

the rest of the arbitration agreement. Id.; Theroff, 591 S.W.3d at 439. The challenge must

directly and specifically address the delegation provision. Esser v. Anheuser-Busch, LLC, 567
S.W.3d 644, 650 (Mo. App. E.D. 2018), transfer denied March 5, 2019. The court must consider




                                                  7
the delegation provision “standing alone” from the rest of the arbitration agreement. Soars v.

Easter Seals Midwest, 563 S.W.3d 111, 117 (Mo. banc 2018).

         Despite Appellants’ objections, we find that Respondent sufficiently challenged the

delegation provision. She dedicated nearly two pages of her sur-reply in opposition to the

Motion to Compel, making specific arguments against the validity of the delegation clause,

including the argument that “Volt could change the delegation clause at any time it wanted

because it reserved the ‘right to change, interpret or cancel any of its rules, policies, benefits,

procedures or practices….’” 3 Appellants resist this notion, relying on Soars v. Easter Seals

Midwest, 563 S.W.3d 111 (Mo. banc 2018), to contend that Respondent failed to separately

challenge the delegation provision and that she directed her arguments at the arbitration

agreement as a whole.

         Appellants’ arguments, however, are misguided. The Employee Guide itself does not

contain the delegation provision Appellants seek to enforce.                       Rather, the Employee Guide

incorporates the “applicable rules” of the American Arbitration Association (“AAA”) by

reference, and the AAA rules contain the delegation provision that Appellants seek to enforce.

In this case, Respondent does not need to craft new arguments to separately challenge the

delegation provision—she needs only to tailor those arguments to the delegation provision

specifically.     See Esser, 567 S.W.3d at 650 (“[Employer]’s argument that Respondent’s

challenge is insufficient because he asserted that both the DRP [Dispute Resolution Program]

and the delegation provision were invalid and unenforceable for the same reasons is both

meritless and illogical. The delegation provision was contained within the DRP itself, and was

allegedly mailed to [Employee] just like the rest of the DRP. Logically, as [Employer] attempted

3
 Appellants first raised the delegation issue in their reply brief, which they filed just hours before the hearing on the
Motion to Compel. The circuit court granted Respondent leave to file a sur-reply so that she would not be
prejudiced as a result of Appellants’ last-minute filing of their reply memorandum.


                                                           8
to present both the DRP and the delegation provision to [Employee] in the same manner and in

the same document, [Employee] would obviously assert the same validity and enforceability

challenges to both the DRP and to the delegation provision in regards to whether either fulfills

the essential elements of a contract.”). Respondent has tailored her argument to specifically

address the delegation provision. She has maintained that the reservation of rights language in

the Employee Guide applies to the delegation provision and has crafted her argument to the

delegation provision specifically, in addition to the arbitration agreement as a whole. Her

challenge suffices.

       We consider the delegation provision and arbitration agreement separately as required by

Missouri law, Soars, 563 S.W.3d at 117, but because we find that Appellants made illusory

promises as to both the arbitration agreement and delegation provision for the same reasons, we

explain our reasoning for both in the section below.

                                         B. Points I and II

       As the party seeking to compel arbitration, Appellants have the burden of showing that a

valid agreement exists. Esser, 567 S.W.3d at 651. “Generally[,] any silence or ambiguity

concerning the scope of arbitrable issues should be resolved in favor of arbitration.” Soars, 563
S.W.3d at 114 (quoting State ex rel. Pinkerton v. Fahnestock, 531 S.W.3d 36, 43 (Mo. banc

2017)). However, when considering whether a court or an arbitrator should decide threshold

questions of arbitrability, there is generally a presumption against arbitrability. Id. (citing First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944-45, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995)).

Regarding delegation provisions, “[w]hen considering whether parties have intended to delegate

threshold questions of arbitrability to an arbitrator, ‘[c]ourts should not assume that the parties




                                                 9
agreed to arbitrate arbitrability unless there is clea[r] and unmistakabl[e] evidence that they did

so.’” Esser, 567 S.W.3d at 651 (first alteration added) (quoting Pinkerton, 531 S.W.3d at 43).

        Appellants correctly point out that incorporating the relevant AAA rules by reference can

provide this “clear and unmistakable” evidence of a delegation agreement. Pinkerton, 531
S.W.3d at 45. However, any such agreement still requires the presence of consideration. Esser,
567 S.W.3d at 649. “Consideration consists either of a promise (to do or refrain from doing

something) or the transfer or giving up of something of value to the other party.” Id. (quoting

Bowers v. Asbury St. Louis Lex, LLC, 478 S.W.3d 423, 426 (Mo. App. E.D. 2015)). In Baker v.

Bristol Care, Inc., the Supreme Court of Missouri expressly recognized that a promise to

arbitrate “is illusory when one party retains the unilateral right to amend the agreement and avoid

its obligations.” 450 S.W.3d 770, 776 (Mo. banc 2014). An illusory promise does not make

valid consideration. Id. In this case, Appellants explicitly stated that the information in the

Employee Guide “reflects current policies, procedures, practices and benefits.” (Emphasis

added). They then reserved the unilateral right to “change, interpret or cancel any of its rules,

policies, benefits, procedures or practices at [their] discretion, upon reasonable notice where

practicable”—including the arbitration agreement and delegation provision. (Emphasis added).

This reservation renders Appellants’ promises illusory and fails to bind them to either the

delegation provision or arbitration agreement located within the Employee Guide. Therefore, the

circuit court did not err in denying the Motion to Compel because both the delegation provision

and the arbitration agreement lack consideration.

        Appellants further argue that the parties’ mutual promises to one another create

consideration for the delegation provision and arbitration agreement. 4 “Where there is no


4
 In Missouri, “continued at-will employment is not valid consideration to create an enforceable contract,” such as
an arbitration agreement. Baker, 450 S.W.3d at 775.


                                                        10
consideration other than the parties’ mutual promises, the agreement is commonly referred to as

a bilateral contract.” Jimenez v. Cintas Corp., 475 S.W.3d 679, 685 (Mo. App. E.D. 2015).

These promises, in a bilateral contract, require “mutuality of obligation,” meaning that “an

obligation rests upon each party to do or permit to be done something in consideration of the act

or promise of the other; that is, neither party is bound unless both are bound.” Id. at 686

(emphasis added) (quoting Sumners v. Service Vending Co., Inc., 102 S.W.3d 37, 41 (Mo. App.

S.D. 2003)).

       Appellants’ promises to Respondent, however, do not bind them to the delegation

provision or arbitration agreement in their Employee Guide; therefore, Appellants cannot enforce

either against Respondent. In their own words, Appellants explicitly retain an unfettered right to

unilaterally modify any and all parts of their Employee Guide at any time and without notice,

including the arbitration agreement and the delegation provision that they seek to enforce.

Appellants reiterate that they retain this unilateral right throughout the Employee Guide,

including on the very Acknowledgement page that they asked Respondent to sign. At any

moment, Appellants could decide that they want to change the rules or even eliminate the

delegation provision or the arbitration agreement entirely.      Cf. Soars, 563 S.W.3d at 117

(“Because neither [party] retains any unilateral right to amend the delegation clause nor avoid its

obligations, the delegation clause is bilateral in nature and consideration is present.”). However,

when one party “retains unilateral authority to amend the agreement retroactively, its promise to

arbitrate is illusory and is not consideration.” Baker, 450 S.W.3d at 776–77; accord Esser, 567
S.W.3d at 652. By retaining their unilateral right to modify the delegation provision at any time

and without notice, Appellants’ purported promise to Respondent is “fatally illusory.” Morrow




                                                11
v. Hallmark Cards, Inc., 273 S.W.3d 15, 30 (Mo. App. W.D. 2008) (Ahuja, J., concurring). The

same rationale applies to the arbitration agreement in the Employee Guide more broadly.

       Appellants argue that their use of “[e]xcept as otherwise stated” in the Acknowledgement

exempts both the arbitration agreement and delegation provision from the reservation of rights

language used throughout the Employee Guide. This argument does not hold water in light of

Missouri case law regarding the interpretation of contracts. For example, “we read the terms of

the contract together as a whole to determine the intention of the parties, giving each term its

plain, ordinary, and usual meaning.” Jimenez, 475 S.W.3d at 686. “[W]e attribute ‘a reasonable

meaning to all of the provisions of the agreement’” in doing so. Id. (quoting Kohner Props., Inc.

v. SPCP Grp. VI, LLC, 408 S.W.3d 336, 342-43 (Mo. App. E.D. 2013)).

       The “[e]xcept as otherwise stated” clause cannot reasonably be read to exempt only the

delegation clause or the arbitration agreement from Appellants’ reservation of rights language, as

Appellants suggest. At best, this language is ambiguous, and we would construe this against

Appellants as the drafters of the Employee Guide. See State ex rel. Hewitt v. Kerr, 461 S.W.3d
798, 811 (Mo. banc 2015) (noting that “it is a well-settled rule that if ambiguous, a contract will

be construed against the drafter” (alterations omitted) (citation omitted)). However, we do not

read this clause as ambiguous because it clearly refers to claims exempted from arbitration by

applicable law. The Employee Guide’s Workplace Complaint Procedure reads: “Using Volt’s

Workplace Complaint Procedure does not prohibit you from filing a complaint with your local,

state or federal agency responsible for investigating discrimination, harassment or retaliation

complaints.” Even the Arbitration section of the Employee Guide informs employees that it

“does not prevent you from filing a charge or claim with any governmental administrative

agency as permitted by applicable law.” In Missouri, when “[t]he plain and clear terms … leave




                                                12
no doubt that [an employer] possessed the unilateral right to modify any and all of the terms of

the [Employee] Handbook without notice … the purported promise made by [the employer] to

follow the dispute resolution procedures in the Handbook is illusory.” Whitworth v. McBride &

Son Homes, Inc., 344 S.W.3d 730, 742 (Mo. App. W.D. 2011). In this case, Appellants’

reservation of rights language plainly applies to both the arbitration agreement and the delegation

provision. This unilateral reservation of rights, in conjunction with the presumption against

delegation, means that Appellants only made an illusory promise to delegate issues of

arbitrability via the delegation provision. Esser, 567 S.W.3d at 652 (“While mutual promises to

arbitrate are sufficient consideration, Missouri courts have found that reservations to unilaterally

amend or modify arbitration agreements cause those promises to arbitrate to be illusory, and as

such, cause those purported arbitration agreements to lack sufficient consideration to form a

valid contract under Missouri law.” (citing Bowers, 478 S.W.3d at 427)). The same rationale

applies to the arbitration agreement more broadly, notwithstanding the general presumption

favoring arbitration.

       Appellants also mistakenly rely on Patterson v. Tenet Healthcare, Inc., 113 F.3d 832 (8th

Cir. 1997), and McIntosh v. Tenet Health Systems Hospitals, Inc./Lutheran Medical Center, 48
S.W.3d 85 (Mo. App. E.D. 2001), to support their position, ignoring more relevant (and binding)

Missouri law. See, e.g., Johnson, 410 S.W.3d at 735 (holding that an arbitration agreement was

subject to the general provisions of an employee handbook, which indicated that the handbook’s

contents were merely guidelines and were unilaterally modifiable by the employer at any time).

McIntosh does not deal with illusory consideration, and Patterson is entirely distinguishable. In

Patterson, the Eighth Circuit found that the arbitration agreement was distinct enough from the

rest of the employee handbook that it could be considered separately for two primary reasons.




                                                 13
The first reason is that the following heading distinguished it from the rest of the handbook:

“IMPORTANT! Acknowledgment Form.” 13 F.3d at 835. Second, according to the Eighth

Circuit, there was “a marked transition in language and tone from the paragraph preceding the

arbitration clause to the arbitration clause itself,” and therefore the reservation of rights language

did not apply to the arbitration clause. Id. In this case, unlike Patterson, nothing distinguishes

the arbitration section from the rest of the Employee Guide. The Arbitration section falls on the

same page as the “Travel expense policy” section and is printed in the same font and size. The

Arbitration section also uses identical language to the rest of the Employee Guide, including

references to rights and laws, disclaimers of liability and responsibility, and an explanation of

Appellants’ preference for arbitration akin to how they explain other policies. Appellants even

recognize that the delegation and arbitration agreements form part of the Employee Guide, with

the Acknowledgement reading: “Except as otherwise stated, I agree to arbitrate any and all

disputes related to my employment or assignment(s) with Volt, as discussed in this Guide.”

(Emphasis added). Nothing distinguishes either the arbitration agreement or the delegation

provision, standing alone, from the reservation of rights language that applies to the Employee

Guide as a whole. Therefore, Appellants’ promises to arbitrate and to delegate are merely

illusory, and each agreement lacks consideration.

          In sum, Appellants retained the unilateral right to modify any and all parts of the

Employee Guide without notice and at any time, which includes both the agreement to delegate

and the agreement to arbitrate. This makes Appellants’ promises illusory, such that they are not

bound by them. Such illusory promises provide no valid consideration. See Baker, 450 S.W.3d

at 776.

          Points I and II are denied.




                                                  14
                                        V. Conclusion

       For the reasons stated above, we affirm the judgment of the circuit court.




                                             _______________________________
                                             Kelly C. Broniec, Judge


Colleen Dolan, P.J. and
Robert M. Clayton III, J. concur.




                                                15